 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 1 of 15 PageID 1056




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

FRANK JOSEPH BASILE,

      Plaintiff,

v.                                          Case No.: 2:20-cv-651-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                             OPINION AND ORDER
      Plaintiff Frank Joseph Basile seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying his claim for

a period of disability and disability insurance benefits and for supplemental security

income benefits. The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the

parties filed a joint legal memorandum setting forth their respective positions. For

the reasons set out herein, the decision of the Commissioner is AFFIRMED

pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 2 of 15 PageID 1057




   I.        Social Security Act Eligibility, Standard of Review, Procedural
             History, and the ALJ’s Decision

        A.     Social Security Eligibility

        The law defines disability as the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do his previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

        B.     Standard of Review

        The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.


                                             -2-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 3 of 15 PageID 1058




Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of

law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

        The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is   currently   engaged     in   substantial   gainful   employment.    20    C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,



                                         -3-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 4 of 15 PageID 1059




then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).

      If the claimant cannot perform his past relevant work, the ALJ must determine

at step five whether the claimant’s RFC permits him to perform other work that

exists in the national economy. 20 C.F.R. § 404.1520(a)(4)(v), (g); 20 C.F.R.

§ 416.920(a)(4)(v), (g). At the fifth step, there are two ways in which the ALJ may

establish whether the claimant is capable of performing other work available in the

national economy. The first is by applying the Medical Vocational Guidelines, and

the second is by the use of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232,

1239-40 (11th Cir. 2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933

(11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove he is unable

to perform these jobs. Atha, 616 F. App’x at 993.




                                         -4-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 5 of 15 PageID 1060




        C.    Procedural History

        Plaintiff filed an application for a period of disability and disability insurance

benefits on April 10, 2015 and for supplemental security income benefits on

September 14, 2015, alleging disability beginning December 26, 2014. (Tr. 124,

329-349). Plaintiff later amended the alleged onset date to September 14, 2015. (Tr.

36). The applications were denied initially on July 28, 2015, and upon

reconsideration on October 5, 2015. (Tr. 124, 151, 152). Plaintiff requested a hearing

and on November 8, 2016, a hearing was held before Administrative Law Judge

David Begley. (Tr. 82-108). On April 14, 2017, ALJ Begley entered a decision

finding Plaintiff not disabled from September 14, 2015, the amended alleged onset

date, through the date of the decision. (Tr. 156-66).

        Plaintiff requested review of the hearing decision, the Appeals Council

granted review, and remanded the case to an Administrative Law Judge. (Tr. 172-

174). The Appeals Council determined ALJ Begley erred in not holding a

supplemental hearing after Plaintiff’s representative requested such a hearing. (Tr.

173).

        On remand the case was assigned to Administrative Law Judge Eric

Anscheutz (“ALJ”). The ALJ held another hearing on September 5, 2018. (Tr. 32-

76). On April 17, 2019, the ALJ entered a decision finding Plaintiff not disabled

from September 14, 2015, through the date of the decision. (Tr. 16-24).



                                           -5-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 6 of 15 PageID 1061




       Plaintiff again requested review of the decision, but the Appeals Council

denied Plaintiff’s request on July 2, 2020. (Tr. 1-5). Plaintiff initiated the instant

action by Complaint (Doc. 1) filed on August 25, 2020, and the case is ripe for

review. The parties consented to proceed before a United States Magistrate Judge

for all proceedings. (Doc. 21).

       D.    Summary of ALJ’s Decision

       In this matter, the ALJ found Plaintiff met the insured status requirements of

the Social Security Act through December 31, 2019. (Tr. 18). At step one of the

sequential evaluation, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since September 14, 2015, the alleged onset date. (Tr. 18). At step

two, the ALJ found that Plaintiff had the following severe impairments:

“fibromyalgia and migraine headaches.” (Tr. 18). At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that meets or

medically equals the severity of any of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925, and 416.926). (Tr. 20).

       Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

             After careful consideration of the entire record, I find that the
             claimant has the residual functional capacity to perform light
             work as defined in 20 [C.F.R. §§] 404.1567(b) and 416.967(b)
             except he can only occasionally climb ladders, ropes, and



                                           -6-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 7 of 15 PageID 1062




                scaffolds, but frequently climb ramps and stairs. He can
                frequently balance, stoop, kneel, crouch, and crawl. He should
                avoid concentrated exposure to workplace hazards, such as
                unprotected heights and unshielded rotating machinery, as well
                as working with heavily vibrating machinery. He must be
                permitted to alternate sitting and standing while remaining at
                his workstation.

(Tr. 20-21). At step four, the ALJ found Plaintiff was capable of performing his past

relevant work as a sales manager and a department manager. (Tr. 23). The ALJ also

found this work does not require the performance of work-related activities

precluded by Plaintiff’s RFC. (Tr. 23-24). The ALJ concluded that Plaintiff had not

been under a disability from September 14, 2015, through the date of the decision.

(Tr. 24).

   II.        Analysis

         On appeal, Plaintiff raises two issues: (1) whether the ALJ erred in his step

two and RFC findings; and (2) whether Plaintiff’s work history undermines the

ALJ’s finding with respect to whether his symptoms are consistent with the objective

medical and other evidence in his record. (Doc. 23, p. 21, 33). The Court will address

each issue in turn.

         A.     Whether the ALJ erred in his step two and RFC findings

         Plaintiff contends the ALJ failed to review or discuss the medical evidence

contained in Exhibits 13F through 17F. (Doc. 23, p. 21). By failing to review these

records, Plaintiff claims the ALJ offered no analysis or discussion at step two or in

the RFC of Plaintiff’s multiple medically determinable impairments, such as


                                             -7-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 8 of 15 PageID 1063




bilateral shoulder pain, cervical spinal stenosis, back pain, and tachycardia. (Doc.

23, p. 21).

      At step two, an ALJ considers the severity of a claimant’s impairments. 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination of

impairments is not severe “if it does not significantly limit [a claimant’s] physical or

mental ability to do basic work activities” 20 C.F.R. §§ 404.1522(a), 416.922(a). In

other words, a severe impairment is an impairment or combination thereof that

significantly limits a claimant’s abilities to perform basic work activities. See SSR

85-28, 1985 WL 56856, *4 n.1; 20 C.F.R. §§ 404.1520(c), 404.1522(a), 416.920(c),

416.922(a).

      The severity of an impairment “must be measured in terms of its effect upon

ability to work, and not simply in terms of deviation from purely medical standards

of bodily perfection or normality.” McCruter v. Bowen, 791 F.2d 1544, 1547 (11th

Cir. 1986). The impairment must also last or be expected to last for a continuous

period of at least 12 months. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1509,

416.920(a)(4)(ii), 416.909. The claimant bears the burden at step two of proving that

he has a severe impairment or combination of impairments. O’Bier v. Comm’r of

Soc. Sec. Admin., 338 F. App’x 796, 798 (11th Cir. 2009).

      This inquiry “acts as a filter in that the finding of any severe impairment ... is

enough to satisfy the requirement of step two and allow the ALJ to proceed to step



                                          -8-
 Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 9 of 15 PageID 1064




three.” Ball v. Comm’r of Soc. Sec. Admin., 714 F. App’x 991, 993 (11th Cir. 2018)

(internal quotations omitted). “Nothing requires that the ALJ must identify, at step

two, all of the impairments that should be considered severe.” Heatly v. Comm’r of

Soc. Sec., 382 F. App’x 823, 825 (11th Cir. 2010). If any impairment or combination

of impairments qualifies as “severe,” step two is satisfied and the claim advances to

step three. Gray v. Comm’r of Soc. Sec., 550 F. App’x 850, 852 (11th Cir. 2013)

(citing Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987)). “[B]eyond the second

step, the ALJ must consider the entirety of the claimant’s limitations, regardless of

whether they are individually disabling.” Griffin v. Comm’r of Soc. Sec., 560 F.

App’x 837, 841-842 (11th Cir. 2014) (internal citations omitted).

      With this standard in mind, even if the ALJ should have characterized

Plaintiff’s cervical spinal stenosis, bilateral shoulder pain, thoracic spine pain, and

tachycardia/carotid bruit as severe impairments, any error is harmless because the

ALJ characterized other impairments – fibromyalgia and migraine headaches – as

severe. (Tr. 18). The ALJ then advanced to step three of the sequential evaluation.

See Ball, 714 F. App’x at 993. With step two satisfied, the issue then becomes

whether the ALJ considered all of Plaintiff’s limitations in assessing the RFC.

      The ALJ reviewed Plaintiff’s testimony concerning his impairments. The ALJ

noted that Plaintiff complained of headaches, migraines, shoulder issues, depression,

anxiety with increased heart rate, trouble sleeping, neck pain, and fibromyalgia. (Tr.



                                         -9-
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 10 of 15 PageID 1065




21). He discussed Plaintiff’s multiple tender trigger points, but noted Plaintiff

generally had normal motor strength, muscle tone, gait, station, ambulation, deep

tendon reflexes, coordination, sensation, and generally normal range of motion with

reduced range of motion on occasion. (Tr. 22). The ALJ also considered Plaintiff’s

acupuncture care, which helped with his pain level. (Tr. 22).1

       A state agency medical consultant listed Plaintiff’s severe impairments as

spine disorders, fibromyalgia, and dysfunction of the major joints, and non-severe

impairments as obesity, disorders of gastrointestinal system, central nervous system,

recurrent arrhythmias, affective disorders, and anxiety disorders. (Tr. 130). Even

though the ALJ gave partial weight to this opinion, he adopted all the medical

consultant’s limitations including: a limitation to light work; lifting 20 pounds

occasionally and 10 pounds frequently; standing/walking about 6 hours in an 8-hour

workday; sitting about 6 hours in and 8-hour workday; frequently climbing ramps,

stairs; occasionally climbing ladders, ropes, and scaffolds; frequently balancing,

stooping, kneeling crouching, and crawling; 2 and avoiding concentrated exposure to

vibration and workplace hazards. (Compare Tr. 20-21, with Tr. 133-34). The ALJ




1
  The records for acupuncture care are located in Exhibit 17F. The Court finds the ALJ did review
records beyond Exhibit 12F.
2
  The state agency medical consultant explained that the postural limitations related to Plaintiff’s
cardiac issue of infrequent palpitations, which remain under control with strict abstinence from
any alcohol use. (Tr. 134)


                                               - 10 -
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 11 of 15 PageID 1066




even added an additional limitation of allowing for a sit/stand option while

remaining at a workstation. (Tr. 21).

      In the decision, the ALJ discussed Plaintiff’s impairments whether severe or

not and, in the RFC, he adopted the limitations of the state agency medical consultant

who listed all the impairments even the impairments Plaintiff claims the ALJ

ignored. The ALJ also added an additional limitation to allow for a sit/stand option.

Plaintiff has not alleged or cited evidence of record that supports including any

additional limitations in the RFC from these or any of Plaintiff’s alleged

impairments. For these reasons, even if the ALJ erred at step two by not including

additional severe impairments, the error was harmless because the ALJ discussed

additional impairments in the decision and included limitations in the RFC for all of

Plaintiff’s impairments.

      B.     Whether Plaintiff’s work history undermines the ALJ’s finding
             with respect to whether Plaintiff’s symptoms are consistent with
             the objective medical and other evidence in his record
      Plaintiff argues the ALJ erred by not discussing Plaintiff’s exemplary work

history when finding Plaintiff’s subjective statements not entirely consistent with the

evidence of record. (Doc. 23, p. 33-35; Tr. 21). A claimant may establish that he is

disabled through his own testimony of pain or other subjective symptoms. Ross v.

Comm’r of Soc. Sec., 794 F. App’x 858, 867 (11th Cir. 2019) (citing Dyer v.




                                         - 11 -
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 12 of 15 PageID 1067




Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)). In such a case, a claimant must

establish:

             “(1) evidence of an underlying medical condition and either (2)
             objective medical evidence that confirms the severity of the
             alleged pain arising from that condition or (3) that the
             objectively determined medical condition is of such a severity
             that it can be reasonably expected to give rise to the alleged
             pain.”

Id. (quoting Dyer, 395 F.3d at 1210). When evaluating a claimant’s testimony, the

ALJ should consider: “(1) the claimant’s daily activities; (2) the ‘duration,

frequency, and intensity’ of the claimant’s symptoms; (3) ‘[p]recipitating and

aggravating factors’; (4) the effectiveness and side effects of any medications; and

(5) treatment or other measures taken by the claimant to alleviate symptoms.” Id.

(quoting 20 C.F.R. §§ 404.1529(c), 416.929(c)(3)). The ALJ must consider these

factors given all of the evidence of record. Id. And if the ALJ discredits this

testimony, then the ALJ “‘must clearly articulate explicit and adequate reasons for’

doing so.” Id. (quoting Dyer, 395 F.3d at 1210).

      The ALJ may consider the consistency of the claimant’s statements along with

the rest of the record to reach this determination. Id. “A clearly articulated credibility

finding with substantial supporting evidence in the record will not be disturbed by a

reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995)); see also

Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014). And an ALJ’s

decision will be affirmed as long as the decision is not a “broad rejection which is



                                          - 12 -
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 13 of 15 PageID 1068




not enough to enable [a reviewing court] to conclude that the ALJ considered [the

claimant’s] medical condition as a whole.” Dyer, 395 F.3d at 1211 (quotation and

backets omitted).

         Here, Plaintiff does not directly challenge the ALJ’s subjective symptoms

findings, but rather argues that the ALJ should have considered his exemplary work

history and this omission warrants remand. (Doc. 23, p. 33-35). At the hearing, the

ALJ asked Plaintiff extensively about his work history. (Tr. 36-41). The ALJ asked

about the job requirements for his position as jewelry salesman, assistant store

manager, and counter manager. (Tr. 36-41). The ALJ was therefore aware of

Plaintiff’s work history. While Plaintiff cites 20 C.F.R. § 404.1529(c)(3), and SSRs

96-8p3 and 16-3p, claiming these regulations require an ALJ to consider a claimant’s

willingness to work as part of assessing subjective symptoms, these provisions do

not require the ALJ to consider work history as a favorable factor. See 20 C.F.R. §

1529(c)(3) (“We will consider all of the evidence presented, including information

about your prior work record, your statements about your symptoms, evidence

submitted by your medical sources, and observations by our employees and other

persons.”).




3
    SSR 96-7p was superseded by SSR 16-3p effective March 28, 2016.



                                            - 13 -
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 14 of 15 PageID 1069




      As a district court observed, “‘the Eleventh Circuit has not had occasion to

rule on the issue’ of whether an ALJ’s failure to consider a claimant’s ‘lengthy and

consistent work record’ in evaluating a claimant’s credibility is erroneous.” Mahon

v. Comm’r of Soc. Sec., No. 8:16-cv-1462-T-JSS, 2017 WL 3381714, at *10 (M.D.

Fla. Aug. 7, 2017) (citing Lafond v. Comm’r of Soc. Sec., No. 6:14-CV-1001-ORL-

DAB, 2015 WL 4076943, at *9 (M.D. Fla. July 2, 2015)). Here, the ALJ clearly

articulated a rationale with substantial supporting evidence for his finding that

Plaintiff’s subjective symptoms are not entirely consistent with the evidence of

record. (Tr. 21). The ALJ found Plaintiff’s migraine headaches do not support

additional limitations because Plaintiff had not been referred to a neurologist and

had no imaging of the brain. (Tr. 21). As discussed above, the ALJ acknowledged

Plaintiff had multiple tender trigger points, but the examination findings were

generally normal. (Tr. 22). And a medical record indicated that Plaintiff’s

fibromyalgia was stable under his medication regimen. (Tr. 22). The ALJ considered

Plaintiff’s medical condition as a whole and therefore the Court must affirm the

decision. See Dyer, 395 F.3d at 1211. Thus, remand for the Commissioner to

reconsider Plaintiff’s work history is unwarranted.




                                       - 14 -
Case 2:20-cv-00651-DNF Document 26 Filed 09/03/21 Page 15 of 15 PageID 1070




   III.   Conclusion

      The decision of the Commissioner is AFFIRMED. The Clerk of Court is

directed to enter judgment consistent with this opinion, terminate all deadlines, and

close the case.

      DONE and ORDERED in Fort Myers, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        - 15 -
